Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14, 16-19, 21-26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Majidnia S. et al. “ Investigation of an Encircling Pulsed Eddy Current Probe for Corrosion Detection”, in view of Dogaru (U. S. Pub. 2005/0007108).
As for claim 1, Majidnia S. et al. discloses an apparatus for detecting corrosion in an object (see the system for detecting corrosion in pipe as shown in Figs. 4-6), comprising:
an electrically conductive excitation unit (the excitation coil ) disposed around the object(pipe);
a source of electrical power(driver circuit) connected with the excitation unit;
a carrier(coil former, see page 2, right column, line 10) configured to carry the excitation unit; and
a magnetic sensor unit (GMR magnetic field sensors)carried by the carrier or by the excitation unit, wherein the sensor is configured to detect changes in a magnetic flux.

	Dogaru discloses it is conventional in the art to use AC power supply to cause an alternating current in the excitation unit (i.e., the AC power supply connected to the excitation coils, see Dogaru, claim 42).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Majidnia S. et al. to use the AC source, as taught by Dogaru, for providing the excitation of alternating current, since AC source is commonly used in the field of corrosion detection(see Dogaru, claim 42). 

As for claim 21, it is the method claim corresponding to the rejected apparatus claim, claim 1. It is rejected for the same reasons as stated in the rejection of the apparatus claim.

As for claim 2, Majidnia S. et al. in view of Dogaru discloses the apparatus of Claim 1, wherein the magnetic sensor unit is carried by a side of the carrier that is facing the object (i.e., the 4 GMR magnetic field sensors are facing the pipe, see Fig. 6 in Majidnia ).

As for claims 3 and 6, Majidnia S. et al. in view of Dogaru discloses the apparatus of Claim 1, wherein the object (pipe) has a cylindrical shape, the object comprising: a pipe having a corrosion patch that is a surface defect on the outer surface of the pipe (see the pipe with defects in Fig. 7); and an insulation  (50mm air gap, see page 3, left column, lines 5) around the pipe.


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Majidnia S. et al. to use a weather shield comprises electrically conductive material, for protecting the pipe from the environment and any undesired condition. 

As for claims 7, 8, 24 and 25, Majidnia S. et al. in view of Dogaru discloses wherein the source of electrical power is a transformer coil (coil 42, see [0086] in Dogaru) in electromagnetic (EM) communication with the excitation unit, or a signal source connected with the transformer coil, wherein the signal source is a power amplifier (i.e., using the AC power supply with the amplifier, see claim 42  and [0086] in Dogaru).

As for claim 9, Majidnia S. et al. discloses wherein the source of electrical power is connected to the excitation unit with cables (see Figs. 4 and 5).

As for claim 10, Majidnia S. et al. discloses  a controller (PC with Matlab as shown in Fig. 5) configured to determine whether the object has the corrosion patch based on readings of the magnetic sensor unit.

As for claims 11 and 12, Majidnia S. et al. in view of Dogaru discloses the apparatus of Claim 1, wherein the excitation unit is a monolithic copper conductor (i.e., single excitation coil 12 as in Fig. 2 of Dogaru)or wherein the excitation unit comprises multiple conductors (i.e., using multiple excitation coils 
	As for claim 13, Majidnia S. et al. in view of Dogaru discloses the apparatus of claim 1, wherein the excitation unit encircles the pipe. Majidnia S. et al. in view of Dogaru does not specifically disclose wherein the excitation unit is an n-sided polygon, and wherein the sides of the polygon are connected with fasteners. 
 	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Majidnia S. et al. to use n-sided polygon as claimed, or any other desired shapes for the excitation unit to encircle or surround the pipe for corrosion detection.

As for claims 14, 22 and 28, Majidnia S. et al. in view of Dogaru discloses the apparatus and method of Claims 1 and 21 as discussed above. Majidnia S. et al. in view of Dogaru does not specifically disclose wherein the sensor unit comprises: a radial magnetic sensor configured to sense magnetic flux in a radial direction; an axial magnetic sensor configured to sense magnetic flux in an axial direction; and a phi magnetic sensor configured to sense magnetic flux in a polar direction.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Majidnia S. et al. to use specific magnetic sensors dedicated for sensing in a specific direction, so magnetic flux in the axial direction, radial direction and polar direction can all be detected at the same time. 

As for claims 16, 17, 29 and 30, Majidnia S. et al. in view of Dogaru discloses the apparatus and method as discussed above, wherein the sensor unit is a first sensor unit belonging to a first sensor array (see the 4 GMR sensors in an array as shown in Fig. 6) configured between the excitation unit (excitation coil) and the object (pipe). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Majidnia S. et al. in view of Dogaru to disclose  use a first and second array of sensor units at the specific location as claimed, for positioning the multiple sensors in various locations, such that corrosions can be detected in all desired directions and location at the same time. 

As for claim 18 and 23, Majidnia S. et al. discloses the apparatus of Claim 12, wherein the carrier (coil former, see page 2, right column, line 10) is a part of a plurality of carriers, and wherein the carriers are dielectric.

As for claim 19, Majidnia S. et al. in view of Dogaru discloses the apparatus of Claim 18 as discussed above. Majidnia S. et al. in view of Dogaru does not specifically disclose wherein at least one carrier comprises a wheel or a slider to facilitate traversing the apparatus along the object.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Majidnia S. et al. in view of Dogaru, to add a conventional wheel or a slider to the existing carrier of Majidnia S. et al.,  so that the sensor units can be moved along the pipe more smoothly and easily for sensing corrosions along the different locations on the pipe. 



As for claim 31, Majidnia S. et al. in view of Dogaru discloses the method of Claim 21, wherein the excitation unit is configured to generate an alternating current at at least two frequencies (i.e., by using the AC power supply in Dogaru, see claim 42).

5.	Claims 15, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Majidnia S. et al. “ Investigation of an Encircling Pulsed Eddy Current Probe for Corrosion Detection”, in view of Dogaru (U. S. Pub. 2005/0007108), and further in view of Gaensbauer et al. (U. S. Pub. 2018/0087138).
As for claims 15, 20 and 27, Majidnia S. et al. in view of Dogaru does not specifically discloses a flux diverter associated with the sensor unit, wherein the flux diverted includes two flux diverter components located at opposing sides of the sensor unit, and wherein the flux diverter components are configured to divert the magnetic flux approaching the sensor unit; or a flux concentrator disposed around the electrically conductive object.
Gaensbauer et al. discloses it is conventional to use flux focusing elements such as flux diverter or flux concentrator to redirect magnetic flux away from or towards certain regions (see [0074]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Majidnia S. et al. in view of Dogaru, to use a flux diverter or flux concentrator at any desired locations, as taught by Gaensbauer et al., so as control the magnetic flux in the sensing area  by redirect the magnetic flux away or towards desired regions as determined by the specific application on hands (see [0074] in Gaensbauer et al. reference).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867